Citation Nr: 1224670	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1973 to August 1981. 

This matter originally came to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed the previous denial of service connection for sarcoidosis, claimed as a respiratory disorder.    

In October 2010, the Board received additional lay and medical evidence from the Veteran.  In April 2012, the Veteran's representative waived the Veteran's right to have that evidence considered by the agency of original jurisdiction in the first instance.  Thus, a remand pursuant to 38 C.F.R. § 20.1304 (2011) is not necessary. 

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran has claimed respiratory problems, variously described as asbestosis and sarcoidosis.  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The issue of service connection for a respiratory disorder, to include sarcoidosis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied the claim of entitlement to service connection for a lung disorder in an unappealed April 1996 decision. 

2.  Evidence received since the April 1996 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a respiratory disorder, to include sarcoidosis.

CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied entitlement to service connection for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence has been received since the April 1996 rating decision and the claim of entitlement to service connection for a respiratory disorder, to include sarcoidosis, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Reopening the claim of service connection for a respiratory disorder, to include sarcoidosis, have been considered with respect to VA's duties to notify and assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The appellant seeks to reopen his claim of entitlement to service connection for a respiratory disorder, to include sarcoidosis. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The RO originally denied entitlement to service connection for a respiratory disorder in a February 1991 rating decision on the basis that the evidence, which included a January 1991 VA medical examination report noting a diagnosis of "residuals of exposure to asbestos, not found," did not establish that the claimed condition existed.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.  

An April 1996 rating decision found that the Veteran did not submit new and material evidence to reopen the previously denied claim of service connection for a lung disorder because although he did submit evidence showing a non-specific interstitial lung disease consistent with sarcoid, he did not submit evidence suggesting a connection between his current condition and military service.  The Veteran did not appeal this decision, so it too became final.  See Id.   

Evidence of record at the time of the final April 1996 rating decision consists of his private outpatient treatment records from 1991 to 1994 indicating that the Veteran had an interstitial lung disease consistent with sarcoid, VA examinations and service treatment records.  

Evidence submitted since the April 1996 rating decision pertaining to the Veteran's claimed respiratory disorder consists of lay statements.  In a July 2007 claim to reopen the Veteran reported that immediately upon discharge from active duty he continued to have problems with a sore throat, sinus infections, and breathing difficulties and that there were occasions during service that he experienced these same symptoms.  He identified a private physician in Georgia whom he sought out for treatment "upon his discharge," "in the early 80's."  The Veteran provided a signed authorization form to obtain records from the physician and provided contact information.  In October 2007, the Veteran indicated that he had tried to obtain those records but was told they were unavailable.  He contends that he continues to suffer the same symptoms that began in service.  

The lay statements are new because they are not duplicative of evidence considered by the RO at the time of its April 1996 rating decision.  The Veteran had not previously identified the physician he says treated him shortly after discharge.  

It is noted that as a layperson a veteran is competent to report symptoms of a respiratory disorder such as breathing difficulties or a sore throat during and after service because this requires only personal knowledge as it comes to him through his senses rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).     

The Veteran's statements that he experienced breathing problems and in service, sought treatment shortly after discharge and continued to experience the same problems since service, accepted as credible at this stage, establish two requirements for service connection by continuity of symptomatology.  See Justus, supra; see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Thus, this evidence is "material."  See 38 C.F.R. § 3.156(a).  The recently submitted evidence relates to the unestablished fact and the reason for the previous denial of his service connection claim in the April 1996 rating decision; that is, whether the Veteran has a current respiratory disorder that may be related to service.  It also presents a reasonable possibility of substantiating the claim, were the Veteran provided a VA examination.  Shade, 24 Vet. App. at 110.  

Accordingly, reopening the claim of entitlement to service connection for a respiratory disorder, to include sarcoidosis, is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disorder, to include sarcoidosis; to this extent only the claim is granted.


REMAND

The Veteran seeks service connection for a respiratory disorder, to include sarcoidosis, which he claims is related to asbestos exposure during service.  

The Veteran's personnel records indicate that during service he worked as a wing/base heating systems specialist who was responsible for installing and maintaining hot water heaters, boilers, and piping systems.  April 1981 service treatment records (STRs) conducted as part of his separation examination note that that a chest x-ray revealed that there was no acute evidence of a lung process, but there was slight thickening of both apical pleura.  His April 1981 separation examination notes that clinical evaluation of his lungs and chest was normal, but the Veteran reported that he has had, or then had, shortness of breath and pain or pressure in his chest.  

Following service, the Veteran, according to his statements, worked as a laborer at Owens Corning for 2 years, and then the USPS thereafter for many years.  He further stated that he sought treatment for respiratory problems from a private physician shortly after discharge, but those records are unavailable.  

A January 1991 VA examination report included a diagnosis of history of exposure to asbestos, not found on examination.  A chest x-ray revealed questionable minimal clouding of the ethmoid air cells.  Thereafter, private and VA treatment records show that the Veteran has been diagnosed with sarcoidosis.   

Given that the Veteran currently has a respiratory disorder, was exposed to dust and possibly asbestos during service, reported chest pain and shortness of breath on separation, and has made lay statements indicating that his current disability may be related to service, a VA examination and opinion should be provided regarding the nature and etiology of his claimed disability.  38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA medical examination to determine the nature and etiology of his claimed respiratory disorder.  All necessary testing and studies should be conducted, and the examiner is to elicit a history from the Veteran as to his occupational exposures during service and after service when he worked at Owens Corning as a laborer.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the examination and review of the record, the examiner should identify all respiratory or pulmonary disabilities.  For each disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed condition had its onset during, or is otherwise related to, service, including exposures to dust and possibly asbestos associated with his duties during service.  

In providing the above opinion, the examiner must note and discuss the Veteran's April 1981 separation examination and chest x-ray, January 1991 VA examination, in-service exposures, including possibly to asbestos, and post service exposures while working at Owens Corning.  A detailed rationale for all medical opinions must be provided. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


